DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 34, 38, 43, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 38 recites “the group” in line 2 in which there is insufficient antecedent basis for this limitation in the claim. 
Claim 43 recites “the group” in line 2 in which there is insufficient antecedent basis for this limitation in the claim. 
Claim 44 recites “the group” in line 1 in which there is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 26-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 26-47 are directed to a method of determining that the subject has the condition using a computational algorithm, which is an abstract idea.  Claims 26-47 do not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 
The analysis of claim 26 is as follows:
Step 1: Claim 26 is drawn to a process.
Step 2A – Prong One: Claim 26 recites an abstract idea.  In particular, claim 26 recites the following limitations:  
[A1]: “determining that the subject has the condition if the labile proton exchange rate is increased relative to a reference value”
Element [A1] of claim 26 is drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations; (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper; and/or (3) they involve methods of organizing human activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Step 2A – Prong Two: Claim 26 recites the following limitations that are beyond the judicial exception:  
[A2]: “measuring one or more physiological biomarkers with an image of a region of a subject’s body, wherein the physiological biomarkers comprise a labile proton exchange rate (ksw) between a solute pool and a water pool”	[B2]: “the image is obtained with a magnetic resonance imaging (MRI) scanner using a quantitative chemical exchange saturation transfer (qCEST) sequence”

Step 2B: Claim 26 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, the recitation “the image is obtained with a magnetic resonance imaging (MRI) scanner using a quantitative chemical exchange saturation transfer (qCEST) sequence” does not qualify as significantly more, in view of para [0094] of Yang below, as part of the claimed invention.  Also, the recitation “the image is obtained with a magnetic resonance imaging (MRI) scanner using a quantitative chemical exchange saturation transfer (qCEST) sequence” is merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well known elements or simply displaying the results of the algorithm that uses conventional, routine, and well known elements.  
Such imaging scanners are conventional as evidenced by: 
U.S. Patent Application Publication No. 2016/0082132 (Yang et al.)(cited by applicant)(Yang) discloses that Magnetic Resonance Imaging systems using CEST techniques are conventional (paragraph [0094] of Yang);
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a 
Claims 27-47 depend from claim 26, and recite the same abstract idea as claim 26.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm). 
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the 
Claim 48 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 48 is directed to a method of determining that the subject has the condition using a computational algorithm, which is an abstract idea.  Claim 48 does not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 48 is as follows:
Step 1: Claim 48 is drawn to a process.
Step 2A – Prong One: Claim 48 recites an abstract idea.  In particular, claim 48 recites the following limitations:  
[A1]: “prognosing the condition by comparing a measurement of one or more physiological biomarkers to a previous measurement of the same one or more physiological biomarkers wherein an increase in the labile proton exchange rate over time is a poor prognosis of the condition”

Step 2A – Prong Two: Claim 48 recites the following limitations that are beyond the judicial exception:  
[A2]: “measuring one or more physiological biomarkers with an image of a region of a subject’s body, wherein the physiological biomarkers comprise a labile proton exchange rate (ksw) between a solute pool and a water pool”	[B2]: “the image is obtained with a magnetic resonance imaging (MRI) scanner using a quantitative chemical exchange saturation transfer (qCEST) sequence”
These elements [A2]-[B2] of claim 48 do not integrate the exception into a practical application of the exception.  In particular, the element [A2] merely adds the words “apply it” (or an equivalent) with the judicial exception.  Also, the element [B2] is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).  
Step 2B: Claim 48 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, the recitation “the image is obtained with a magnetic resonance imaging (MRI) scanner using a quantitative chemical exchange saturation 
Such imaging scanners are conventional as evidenced by: 
U.S. Patent Application Publication No. 2016/0082132 (Yang et al.)(cited by applicant)(Yang) discloses that Magnetic Resonance Imaging systems using CEST techniques are conventional (paragraph [0094] of Yang);
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claim 49 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 49 is directed to a method of determining that the subject has the condition using a computational algorithm, which is an abstract idea.  Claim 48 does not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 49 is as follows:
Step 1: Claim 49 is drawn to a process.
Step 2A – Prong One: Claim 49 recites an abstract idea.  In particular, claim 48 recites the following limitations:  
[A1]: “comparing the labile proton exchange rate from the subject to a reference value, wherein an increase in the labile proton exchange rate from the subject compared to the reference value is indicative of an increased risk of the subject developing the condition”
Element [A1] of claim 49 is drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations; (2) they involve a mental process that can be 
Step 2A – Prong Two: Claim 49 recites the following limitations that are beyond the judicial exception:  
[A2]: “measuring one or more physiological biomarkers with an image of a region of a subject’s body, wherein the physiological biomarkers comprise a labile proton exchange rate (ksw) between a solute pool and a water pool”	[B2]: “the image is obtained with a magnetic resonance imaging (MRI) scanner using a quantitative chemical exchange saturation transfer (qCEST) sequence”
These elements [A2]-[B2] of claim 49 do not integrate the exception into a practical application of the exception.  In particular, the element [A2] merely adds the words “apply it” (or an equivalent) with the judicial exception.  Also, the element [B2] is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).  
Step 2B: Claim 49 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, the recitation “the image is obtained with a magnetic resonance imaging (MRI) scanner using a quantitative chemical exchange saturation transfer (qCEST) sequence” does not qualify as significantly more, in view of para [0094] of Yang below, as part of the claimed invention.  Also, the recitation “the image is obtained with a magnetic resonance imaging (MRI) scanner using a quantitative chemical exchange saturation 
Such imaging scanners are conventional as evidenced by: 
U.S. Patent Application Publication No. 2016/0082132 (Yang et al.)(cited by applicant)(Yang) discloses that Magnetic Resonance Imaging systems using CEST techniques are conventional (paragraph [0094] of Yang);
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26, 27, 32-36, 44-49 are rejected under 35 U.S.C. 103 as being unpatentable over Gazit et al. (US 10, 638, 948 B2)(Gazit)(Cited by Applicant).
	In Regards to Claim 26: Gazit teaches a method for detecting a condition in a subject (see Gazit: Abstract), comprising: measuring one or more physiological biomarkers within an image of a region of a subject's body (see Gazit: Column 1, lines 57-59  “diagnosing the subject with the presence or absence of the condition based upon the biomarkers detected within the imaged region of the subject's body”), wherein the physiological biomarkers comprise a labile proton exchange rate (ksw) between a solute pool and a water pool (see Gazit: Column 17, lines 46-47 “Considering a two-pool (labile and water pool) exchange model” and Column 17, lines 59-65), and the image is obtained with a magnetic resonance imaging (MRI) scanner (see Gazit: Column 1, lines 66-67 “the imaging includes magnetic resonance imaging”) using a quantitative chemical exchange saturation transfer (qCEST) sequence (see Gazit: Column 17, lines 1-9 “the 
Although Gazit is silent to the labile proton exchange rate being increased, Gazit teaches the labile proton exchange rate being directly proportional to the calculated RROC value (see Gazit: Column 17, lines 31-34 “According to Equation. 1 the measured CEST effect is proportional to concentration f, and is a function of exchange rate k.sub.sw, which in turn is a function of pH”; Column 18, lines 11-14 “Since ω.sub.1L and ω.sub.1H can be predetermined and δ value is fixed, R.sub.1ρ-Disp then also depends on k.sub.ex, which in turn is a function of pH level”; Column 24, lines 2-28 “The average normalized RROC values of painful and non-painful discs based on discography were 3.3±2.6 and 1.1±0.2, respectively (mean±SE), and 
In Regards to Claim 27: Gazit teaches wherein the increased labile proton exchange rate is correlated to a low pH value (see Gazit: Column 17, lies 25-30 “the measured CEST effect is proportional to concentration f, and is a function of exchange rate k.sub.sw, which in turn is a function of pH” ; Column 18, lines 11-14 “Since ω.sub.1L and ω.sub.1H can be predetermined and δ value is fixed, R.sub.1ρ-Disp then also depends on k.sub.ex, which in turn is a function of pH level”; Column 24, lines 22-29 “The average normalized RROC values of painful and non-painful discs based on discography were 3.3±2.6 and 1.1±0.2, respectively (mean±SE), and significant difference was identified between them by paired t-test (P=0.013). ROC analysis revealed that this approach has high prediction power with an AUC of 1.00. Normalization Improved the Technique's Predictability”; Column 4, lines 45-48 “A negative correlation was observed between RROC and pH” and Figure 11).
In Regards to Claim 32: The method of claim 31, wherein the reference labile proton exchange rate is correlated to a reference pH value (see Gazit: Column 17, lies 25-30 “the measured CEST effect is proportional to concentration f, and is a function of exchange rate 
In Regards to Claim 33: Gazit teaches wherein the reference pH value is from 7.0 to 7.2 (see Gazit: Column 9, lines 63-67 “The proposed method was first validated on concentration-controlled GAG phantom, and was then compared with the conventionally used TSE (referred to as ‘conventional TSE’ hereafter) technique for CEST imaging on nine volunteers”; Table 2 “Fitted Results under Different pH Levels”; and Column 20, lines 53-59 “Phantom I: To quantify the exchange rate of GAG phantoms under different pH levels at 9.4T, GAG samples with a concentration of 150 mM were prepared from chondroitin sulphate A (Aldrich-Sigma, St. Louis, Mo., USA) in a standard solution of phosphate-buffered saline, and their pH levels were subsequently titrated to 7.04, 6.68, 6.40, and 6.00 respectively”) .
In Regards to Claim 34: Gazit teaches wherein the condition is selected from the group consisting of intervertebral disc degeneration, discogenic pain, discogenic low back pain, chronic low back pain, low back pain, back pain, chronic back pain, progressive intervertebral disc degeneration, osteoarthritis, rheumatoid arthritis, an articular cartilage injury, temporomandibular disc degeneration and combinations thereof (see Gazit: Column 5, lines 14-
In Regards to Claim 35: Gazit teaches wherein the region of the subject's body comprises a joint or an intervertebral disc (see Gazit: Column 6, lines 46-48 “the imaged region of the subject's body includes one or more joints or one or more intervertebral disc”).
In Regards to Claim 36: Gazit teaches wherein the condition is a painful condition (see Gazit: Column 5, lines 29-37 “identifying the origin of pain (e.g. which intervertebral disc is painful”).
In Regards to Claim 44: Gazit teaches wherein the MRI scanner is selected from the group consisting of a 1.5T MRI scanner, 3.OT MRI scanner, and 7.OT MRI scanner (see Gazit: Column 3, line 1 “the MRI scanner is a 3.0T MRI scanner”).
In Regards to Claim 45: The method of claim 26, further comprising determining that an origin of the subject's condition is within the region of the subject's body where the physiological biomarker was measured (see Gazit: Column 1, line 53 - Column 2, line 15 “determining that an origin of the subject's pain associated with the condition is within the region of the subject's body where the abnormal physiological state is detected”).
In Regards to Claim 46: Gazit teaches wherein the low pH value is indicative of the subject having the condition (see Gazit: Column 24, lines 51-52 “painful discs are associated with lower pH levels”)
In Regards to Claim 47: The method of claim 26, further comprising selecting one or more treatments for the subject if the condition is determined (see Gazit: Column 7, lines 35-39 
In Regards to Claim 48: A method for prognosing a condition associated with tissue degeneration and/or pain in a subject (see Gazit: Abstract), comprising: measuring one or more physiological biomarkers within an image of a region of a subject's body (see Gazit: Column 1, lines 57-59  “diagnosing the subject with the presence or absence of the condition based upon the biomarkers detected within the imaged region of the subject's body”), wherein the physiological biomarkers comprise a labile proton exchange rate (ksw) between a solute pool and a water pool (see Gazit: Column 17, lines 46-47 “Considering a two-pool (labile and water pool) exchange model” and Column 17, lines 59-65), and the image is obtained with a magnetic resonance imaging (MRI) scanner (see Gazit: Column 1, lines 66-67 “the imaging includes magnetic resonance imaging”) using a quantitative chemical exchange saturation transfer (qCEST) sequence (see Gazit: Column 17, lines 1-9 “the inventors have developed an MRI technique for in vivo IVD pH level-dependent imaging on a 3.0 Tesla clinical scanner, without using exogenous contrast agents. The technique employs the ratio of R.sub.1ρ dispersion and —OH CEST (RROC). It was verified by numerical simulations and studies on chondroitin sulphate phantoms and ex vivo porcine spines. The technique's potential in diagnosing painful discs was then explored in a study involving LBP patients” and Column 13, line 47-63 “The experiments described herein demonstrate the rFOV TSE technique in vivo IVD CEST imaging can be achieved reliably, which allows for better quantification of GAG concentration and imaging of IVD degeneration… rFOV TSE CEST performs significantly better than conventional TSE CEST, 
Although Gazit is silent to the labile proton exchange rate being increased, Gazit teaches the labile proton exchange rate being directly proportional to the calculated RROC value (see Gazit: Column 17, lines 31-34 “According to Equation. 1 the measured CEST effect is proportional to concentration f, and is a function of exchange rate k.sub.sw, which in turn is a function of pH”; Column 18, lines 11-14 “Since ω.sub.1L and ω.sub.1H can be predetermined and δ value is fixed, R.sub.1ρ-Disp then also depends on k.sub.ex, which in turn is a function of pH level”; Column 24, lines 2-28 “The average normalized RROC values of painful and non-painful discs based on discography were 3.3±2.6 and 1.1±0.2, respectively (mean±SE), and significant difference was identified between them by paired t-test (P=0.013). ROC analysis revealed that this approach has high prediction power with an AUC of 1.00. Normalization Improved the Technique's Predictability”; Column 4, line 45-48 “A negative correlation was observed between RROC and pH”; Figure 11; thus, an increased RROC value which is positively associated with the labile proton exchange rate correlates inversely to pH level, indicating a lower pH level). It would have been obvious to one of ordinary skill in the art, before the 
In Regards to Claim 49: Gazit teaches a method for determining the risk of developing a condition in a subject (see Gazit: Abstract), comprising: measuring one or more physiological biomarkers within an image of a region of a subject's body (see Gazit: Column 1, lines 57-59  “diagnosing the subject with the presence or absence of the condition based upon the biomarkers detected within the imaged region of the subject's body”), wherein the physiological biomarkers comprise a labile proton exchange rate (ksw) between a solute pool and a water pool (see Gazit: Column 17, lines 46-47 “Considering a two-pool (labile and water pool) exchange model” and Column 17, lines 59-65), and the image is obtained with a magnetic resonance imaging (MRI) scanner (see Gazit: Column 1, lines 66-67 “the imaging includes magnetic resonance imaging”) using a quantitative chemical exchange saturation transfer (qCEST) sequence (see Gazit: Column 17, lines 1-9 “the inventors have developed an MRI technique for in vivo IVD pH level-dependent imaging on a 3.0 Tesla clinical scanner, without using exogenous contrast agents. The technique employs the ratio of R.sub.1ρ dispersion and —OH CEST (RROC). It was verified by numerical simulations and studies on chondroitin sulphate phantoms and ex vivo porcine spines. The technique's potential in diagnosing painful discs was then explored in a study involving LBP patients” and Column 13, line 47-63 “The experiments described herein demonstrate the rFOV TSE technique in vivo IVD CEST imaging can be achieved reliably, which allows for better quantification of GAG concentration and imaging of IVD degeneration… rFOV TSE CEST performs significantly better than conventional TSE CEST, which permits accurate quantification of —OH CEST, and potentially detects even smaller 
Although Gazit is silent to the labile proton exchange rate being increased, Gazit teaches the labile proton exchange rate being directly proportional to the calculated RROC value (see Gazit: Column 17, lines 31-34 “According to Equation. 1 the measured CEST effect is proportional to concentration f, and is a function of exchange rate k.sub.sw, which in turn is a function of pH”; Column 18, lines 11-14 “Since ω.sub.1L and ω.sub.1H can be predetermined and δ value is fixed, R.sub.1ρ-Disp then also depends on k.sub.ex, which in turn is a function of pH level”; Column 24, lines 2-28 “The average normalized RROC values of painful and non-painful discs based on discography were 3.3±2.6 and 1.1±0.2, respectively (mean±SE), and significant difference was identified between them by paired t-test (P=0.013). ROC analysis revealed that this approach has high prediction power with an AUC of 1.00. Normalization Improved the Technique's Predictability”; Column 4, line 45-48 “A negative correlation was observed between RROC and pH”; Figure 11; thus, an increased RROC value which is positively associated with the labile proton exchange rate correlates inversely to pH level, indicating a lower pH level). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the labile proton exchange rate instead of the RROC values in order to determine pH levels indicative of disease state. 
Claims 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over Gazit et al. (US 10, 638, 948 B2)(Gazit)(Cited by Applicant) further in view of Bradford et al. (US 2016/0136310 A1)(Bradford)(Cited by Applicant).
In Regards to Claim 37: Gazit teaches wherein the increased labile proton exchange rate is correlated with an upregulation of pain (see Gazit: Column 17, lines 31-34 “According to Equation. 1 the measured CEST effect is proportional to concentration f, and is a function of exchange rate k.sub.sw, which in turn is a function of pH”; Column 18, lines 11-14 “Since ω.sub.1L and ω.sub.1H can be predetermined and δ value is fixed, R.sub.1ρ-Disp then also depends on k.sub.ex, which in turn is a function of pH level”; Column 24, lines 2-28 “The average normalized RROC values of painful and non-painful discs based on discography were 3.3±2.6 and 1.1±0.2, respectively (mean±SE), and significant difference was identified between them by paired t-test (P=0.013). ROC analysis revealed that this approach has high prediction power with an AUC of 1.00. Normalization Improved the Technique's Predictability”; Column 4, line 45-48 “A negative correlation was observed between RROC and pH”; Figure 11; Claim 3 and Claim 21), but is silent to wherein the increased labile proton exchange rate is correlated with an upregulation of one or more pain-related factors in the subject.
Bradford teaches a method for diagnosing a painful condition in a subject comprising imaging a region of a subject’s body with a magnetic resonance imaging (MRI) scanner to detect the local concentration of one or more pain-related factors (see Bradford paragraph [0015]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method for detecting a condition in a subject of Gazit with the pain related factors of Bradford in order to diagnose and localize “the sources of pain 
In Regards to Claim 38: Gazit is silent to wherein the one or more pain-related factors are selected from the group consisting of bradykinin receptor B1 (BDKRB 1), calcitonin gene-related peptide (CGRP), and catechol-0-methyltransferase (COMT). 
Bradford teaches pain factors that are labeled with target agents or markers delivered in the body (see Bradford: Abstract), wherein the one or more pain-related factors are selected from the group consisting of bradykinin receptor B1 (BDKRB 1), calcitonin gene-related peptide (CGRP), and catechol-0-methyltransferase (COMT) (see Bradford paragraph [0035] “the pain factor comprises CGRP”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method for detecting a condition in a subject of Gazit with the pain related factors of Bradford in order to diagnose and localize “the sources of pain in and around musculoskeletal joints, and in particular beneficial modes in and around spinal discs in relation to back pain” (see Bradford paragraph [0011]). 
In Regards to Claim 39: Gazit teaches wherein the increased labile proton exchange rate is correlated with an upregulation of pain (see Gazit: Column 17, lines 31-34 “According to Equation. 1 the measured CEST effect is proportional to concentration f, and is a function of exchange rate k.sub.sw, which in turn is a function of pH”; Column 18, lines 11-14 “Since ω.sub.1L and ω.sub.1H can be predetermined and δ value is fixed, R.sub.1ρ-Disp then also depends on k.sub.ex, which in turn is a function of pH level”; Column 24, lines 2-28 “The average normalized RROC values of painful and non-painful discs based on discography were 3.3±2.6 and 1.1±0.2, respectively (mean±SE), and significant difference was identified between 
Bradford teaches a method for diagnosing a painful condition in a subject comprising imaging a region of a subject’s body with a magnetic resonance imaging (MRI) scanner to detect the local concentration of one or more inflammation-related factors in the subject (see Bradford paragraph [0020] “the pain factor comprises at least one of a nerve factor, an inflammatory factor”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method for detecting a condition in a subject of Gazit with the pain related factors of Bradford in order to diagnose and localize “the sources of pain in and around musculoskeletal joints, and in particular beneficial modes in and around spinal discs in relation to back pain” (see Bradford paragraph [0011]).
In Regards to Claim 40: Gazit it silent to wherein the inflammation-related factor is interleukin-6 (IL- 6).
Bradford teaches pain factors that are labeled with target agents or markers delivered in the body (see Bradford: Abstract), wherein the inflammation-related factor is interleukin-6 (IL- 6) (see Bradford paragraph [0057] “interleukin comprises IL-6”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method for detecting a condition in a subject of Gazit with the pain related factors of Bradford in order to diagnose and localize “the sources of pain in and around 
In Regards to Claim 41: Gazit teaches wherein the increased labile proton exchange rate is correlated with an upregulation of pain (see Gazit: Column 17, lines 31-34 “According to Equation. 1 the measured CEST effect is proportional to concentration f, and is a function of exchange rate k.sub.sw, which in turn is a function of pH”; Column 18, lines 11-14 “Since ω.sub.1L and ω.sub.1H can be predetermined and δ value is fixed, R.sub.1ρ-Disp then also depends on k.sub.ex, which in turn is a function of pH level”; Column 24, lines 2-28 “The average normalized RROC values of painful and non-painful discs based on discography were 3.3±2.6 and 1.1±0.2, respectively (mean±SE), and significant difference was identified between them by paired t-test (P=0.013). ROC analysis revealed that this approach has high prediction power with an AUC of 1.00. Normalization Improved the Technique's Predictability”; Column 4, line 45-48 “A negative correlation was observed between RROC and pH”; Figure 11; Claim 3 and Claim 21), but is silent to wherein the increased labile proton exchange rate is correlated with an upregulation of one or more neurogenic factors in the subject..
Bradford teaches a method for diagnosing a painful condition in a subject comprising imaging a region of a subject’s body with a magnetic resonance imaging (MRI) scanner to detect the local concentration of one or more neurogenic factors in the subject. (see Bradford paragraph [0021] “a nerve factor”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method for detecting a condition in a subject of Gazit with the pain related factors of Bradford in order to diagnose and localize “the sources of pain in and around musculoskeletal joints, and in 
In Regards to Claim 42: Gazit is silent to wherein the neurogenic factor is brain-derived neurotrophic factor (BDNF) or nerve growth factor (NGF). 
Bradford teaches pain factors that are labeled with target agents or markers delivered in the body (see Bradford: Abstract), wherein the neurogenic factor is brain-derived neurotrophic factor (BDNF) or nerve growth factor (NGF) (see Bradford paragraph [0084] “targeted label comprises nerve growth factor (NGF), or an analog or derivative thereof”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method for detecting a condition in a subject of Gazit with the pain related factors of Bradford in order to diagnose and localize “the sources of pain in and around musculoskeletal joints, and in particular beneficial modes in and around spinal discs in relation to back pain” (see Bradford paragraph [0011]). 
Claims 43 is rejected under 35 U.S.C. 103 as being unpatentable over Gazit et al. (US 10, 638, 948 B2)(Gazit)(Cited by Applicant) further in view of Sun (US 2015/0323632 A1)(Sun)(Cited by Applicant).
In Regards to Claim 43: Gazit teaches a method for detecting a condition in a subject (see Gazit: Abstract), comprising: measuring one or more physiological biomarkers within an image of a region of a subject's body (see Gazit: Column 1, lines 57-59  “diagnosing the subject with the presence or absence of the condition based upon the biomarkers detected within the imaged region of the subject's body”), but is silent to wherein the quantitative chemical exchange saturation transfer (qCEST) sequence is selected from the group consisting of a two 
Sun teaches a system and method for indicating pH in in a subject using MRI (see Sun: Abstract) wherein the quantitative chemical exchange saturation transfer (qCEST) sequence is selected from the group consisting of a two dimension (2D) quantitative chemical exchange saturation transfer (qCEST) sequence, and three dimension (3D) quantitative chemical exchange saturation transfer (qCEST) sequence (see Sun paragraph [0008] “a system and method for measuring pH values of a subject by using magnetic resonance (MR) signals acquired with two or more different radio frequency (RF) power levels in the saturating pulse in a chemical exchange saturation transfer (CEST) pulse sequence” ; paragraph [0086] “to produce two or three-dimensional images”; and paragraph [0139] “the range and sensitivity of pH measurements can be enhanced (FIG. 17c). This allows quantitative pH MRI to be translated to clinical scanners, which has lower field strengths than those for preclinical studies. In the case of overlapping CEST effects, the CEST signal can be decoupled from each other and concomitant saturation effects such as MT and (NOE) for ratiometric CEST imaging”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method for detecting a condition in a subject of Gazit with the 2D and 3D imaging methods of Sun in order to allow for better image reconstruction in CEST based diagnostics (see Sun paragraph [0087]).  
Allowable Subject Matter
Claim 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa N Potter/             Examiner, Art Unit 3791                                                                                                                                                                                           
/DANIEL L CERIONI/             Primary Examiner, Art Unit 3791